Citation Nr: 1200510	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-10 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the hips.

2.  Entitlement to service connection for arthritis of the knees.

3.  Entitlement to service connection for arthritis of the ankles.

4.  Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran had active service from August 1969 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the Decision Review Officer for a hearing in July 2006.  A transcript has been associated with the claims file.

The Board remanded this matter in February 2009 for additional development, which has been completed.


FINDINGS OF FACT

1.  The Veteran does not have arthritis of the hips.

2.  The Veteran's arthritis of the knees did not have onset during or within one year of separation from service and is not otherwise related to service or a service-connected disability.

3.  The Veteran's arthritis of the ankles did not have onset during or within one year of separation from service and is not otherwise related to service or a service-connected disability.

4.  The Veteran does not have arthritis of the hands.






CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the hips have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for service connection for arthritis of the knees have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.     §§ 3.159, 3.303 (2011).

3.  The criteria for service connection for arthritis of the ankles have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.      §§ 3.159, 3.303 (2011).

4.  The criteria for service connection for arthritis of the hands have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.      §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for arthritis of the hips, knees, ankles and hands.  The entrance examination shows no indication of arthritis of any joint.  Service treatment records (STRs) show that in December 1977, the Veteran was treated for a painful right hand.  The assessment was doubtful arthritis versus fatigue and possible tendonitis.  It was indicated that the Veteran was not reliable so a diagnosis was not certain.  In March 1981, she was treated for a painful left hand.  The diagnosis was tendonitis.  The separation examination, dated August 1987, indicates that she had swollen ankles and hands; however, it shows no indication of tendonitis or arthritis of the joints.  On the accompanying Report of Medical History (RMH), the Veteran indicated that she did not have arthritis.

October 1988 private treatment records from SWTMH show complaint of numbness and aching of the right hand and forearm.  A diagnosis was not indicated.  A December 1990 treatment record shows only that the Veteran was taking arthritis medication.  November 1994 treatment records indicate a history of arthritis.  A March 1998 record shows possible degenerative changes in the left foot.  In August 2000, VA treatment providers x-rayed the Veteran's right elbow due to complaints of pain and numbness travelling down to the hand.  The x-rays were normal.  No diagnosis was rendered.  

The next indication of arthritis is in VA treatment records dated June 2004 which show arthritis of the knees and severe degenerative changes of the right ankle.  Private treatment records from P.K., D.O. show complaints of acute right ankle and right leg radicular pain in July 2004.  April 2005 VA treatment records show a diagnosis of mild degenerative joint disease of the left mid-foot and MTP joint.

During her July 2006 hearing before the Decision Review Officer (DRO), she testified that she has been diagnosed with osteoarthritis.  First she stated that she was diagnosed with the condition during service, and then she stated that she did not have arthritis during service, but that the condition is secondary to her service-connected back disability.  She noted having tendonitis and sciatica during service.

The Board has considered all of the evidence, but finds that service connection for arthritis of the hips, knees, ankles, and hands is not warranted.  First, none of the evidence shows a diagnosis of arthritis of the hips.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In this case, STRs, VA treatment records, and private treatment records are silent for arthritis of the hips or hip complaints.  While the Veteran noted sciatic problems during service, sciatica is not synonymous with arthritis or a hip disability.  Simply, the evidence fails to show a current disability; therefore, service-connection for arthritis of the hips must be denied.

Regarding the knees, STRs fail to show onset or treatment of arthritis of the knees during service or at separation from service.  The first indication of arthritis of the knees is dated June 2004, more than 16 years after separation from service.  None of the treatment records indicate that the condition had onset during service, within one year of separation from service, or as a result of service or a service-connected disability.  Therefore, service connection for arthritis of the knees must be denied.

Regarding the ankles, STRs fail to show onset or treatment of arthritis of the ankles during service or at the time of separation from service.  While the separation examination showed that she had swollen ankles, a diagnosis was not rendered.  The first indication of arthritis in the foot and ankle area is dated March 1998, at which time providers noted possible degenerative changes of the left foot.  Etiology was not noted and a relationship to service or a service-connected disability was not indicated.  The first indication of arthritis in the right ankle is dated June 2004, at which time she was diagnosed with severe degenerative changes.  Again, etiology was not noted and a relationship to service or a service-connected disability was not indicated.  Thus, without evidence of a nexus between the disabilities and service or a service-connected disability, or without evidence of onset within one year of separation from service, service connection cannot be granted.  Thus, service connection for arthritis of the ankles is denied.

Finally, service connection for arthritis of the hands is not warranted.  STRs show that she was treated for tendonitis in 1977 and in 1981.  No other treatment records, to include her separation examination, show complaints or treatment of her hands or show further diagnosis of tendonitis.  The separation examination showed swollen hands; however, a diagnosis was not indicated.  She denied arthritis in her RMH.  Subsequent to service, in October 1988, she complained of numbness and aching of the right hand and forearm.  No diagnosis was indicated at that time.  While she again complained of pain and numbness radiating down her forearm to her right hand in August 2000, x-rays were normal and no diagnosis was rendered.  No further complaints of the hands have been recorded since August 2000.  Thus, the Board cannot find that she has suffered a current disability during the pendency of her claim.  Therefore, without a current disability, service connection cannot be granted.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. 141; Brammer, 3 Vet. App. at 225.

In deciding the Veteran's claims, the Board has considered her statements.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, while the Veteran is competent to report symptoms, she is not competent to provide evidence as to more complex medical questions, such as the existence and/or etiology of arthritis.  See Barr, 21 Vet. App. 303; see also Robinson v. Shinseki, 557 F.3d 1355 (2009) (holding that while a layperson might be competent to identify a "simple" condition like a broken leg, he would not be competent to identify a form of cancer).  Arthritis, like cancer, is not a simple condition capable of lay observation.  Arthritis cannot be seen or diagnosed without medical expertise.  Consequently, the Veteran's allegations of suffering arthritis of the hips, knees, ankles, and hands as a result of service or a service connected disability do not constitute competent evidence upon which a decision can be based.

In sum, for the reasons set forth above, the Board finds that the preponderance of the evidence weighs against a finding of service connection for arthritis of the hips, knees, ankles, and hands.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable, and the claims must be denied.  38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, notice was not provided prior to the issuance of the initial rating decision; therefore, the Board remanded the matter in February 2009 for corrective action.  The Appeals Management Center (AMC) issued a notice letter in March 2009 that advised the Veteran of the elements necessary to substantiate her claims and of VA's duties to assist her with development of her claims.  Subsequent to the issuance of proper notice, the AMC readjudicated the claims in a June 2011 supplemental statement of the case.  Consequently, the Board finds that she has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and has not been prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and private treatment records.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence does not show the existence of arthritis of the hips or hands, therefore, a VA examination is not clearly warranted for these claims.  A VA examination is not warranted for the claims seeking service connection for arthritis of the knees and ankles because the evidence does not show that either condition had onset during or within one year of separation from service or that either condition is in any way related to service or a service-connected disability.  While the standard for providing a VA examination is low, even this low threshold has not been met in this case.  Therefore, a VA examination is not warranted for these claims.

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for arthritis of the hips is denied.

Entitlement to service connection for arthritis of the knees is denied.

Entitlement to service connection for arthritis of the ankles is denied.

Entitlement to service connection for arthritis of the hands is denied.


_____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


